DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 004/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shan He (Reg# 68,083) on 06/29/2021.


2.	(Currently Amended) The computer-implemented method of claim 1, wherein: 
synthesizing the first training image and the corresponding first training object mask comprises applying a first set of transformations on the image and the corresponding object mask;
 synthesizing the second training image comprises applying a second set of transformations on the image; 
synthesizing the second training object mask comprises applying the second set of transformations on the object mask to generate a transformed object mask and applying an affine transform on the transformed object mask; and
the first set of transformations is different from the second set of transformations.

4.	(Currently Amended) The computer-implemented method of claim 1, wherein: 
synthesizing the first training image comprises applying a first set of transformations on the object in the image to generate a first transformed object and blending the first transformed object with a background image;
synthesizing the first training object mask comprises applying the first set of transformations on the object mask;
synthesizing the second training image comprises applying a second set of transformations on the object in the image to generate a second transformed object and blending the second transformed object with the background image;
synthesizing the second training object mask comprises applying the second set of transformations on the object mask to generate a transformed object mask and applying an affine transform on the transformed object mask; and
the first set of transformations is different from the second set of transformations.


synthesizing the first training image and the corresponding first training object mask comprises applying a first set of transformations on the image and the corresponding object mask;
 synthesizing the second training image comprises applying a second set of transformations on the image; 
synthesizing the second training object mask comprises applying the second set of transformations on the object mask to generate a transformed object mask and applying an affine transform on the transformed object mask; and
the first set of transformations is different from the second set of transformations.

11.	(Currently Amended) The system of claim 8, wherein: 
synthesizing the first training image comprises applying a first set of transformations on the object in the image to generate a first transformed object and blending the first transformed object with a background image;
synthesizing the first training object mask comprises applying the first set of transformations on the object mask;
synthesizing the second training image comprises applying a second set of transformations on the object in the image to generate a second transformed object and blending the second transformed object with the background image;
synthesizing the second training object mask comprises applying the second set of transformations on the object mask to generate a transformed object mask and applying an affine transform on the transformed object mask; and
the first set of transformations is different from the second set of transformations.


synthesizing the first training image and the corresponding first training object mask comprises applying a first set of transformations on the image and the corresponding object mask;
 synthesizing the second training image comprises applying a second set of transformations on the image; 
synthesizing the second training object mask comprises applying the second set of transformations on the object mask to generate a transformed object mask and applying an affine transform on the transformed object mask; and
the first set of transformations is different from the second set of transformations.

18.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein: 
synthesizing the first training image comprises applying a first set of transformations on the object in the image to generate a first transformed object and blending the first transformed object with a background image;
synthesizing the first training object mask comprises applying the first set of transformations on the object mask;
synthesizing the second training image comprises applying a second set of transformations on the object in the image to generate a second transformed object and blending the second transformed object with the background image;
synthesizing the second training object mask comprises applying the second set of transformations on the object mask to generate a transformed object mask and applying an affine transform on the transformed object mask; and
the first set of transformations is different from the second set of transformations.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 8, and 15, Huber et al. (US 8,837,839) discloses training a system using a training image and a corresponding boundary mask, however, there is no mention of synthesizing the training image and corresponding boundary mask by applying transformations on an obtained image and a corresponding object mask nor is there any mention of pre-training a neural network using the training image by encoding the training image and corresponding boundary mask into a feature map.  Shen et al. (US 2018/0260668) discloses generating training images by synthesizing composite images using images with associated object masks and training a neural network using the generated training images and encoding the training input to learn feature representations, however, Shen et al. does not disclose synthesizing a first training image and corresponding first training object mask and a second training image and corresponding training object mask, where the synthesizing comprises applying transformations on an obtained image and corresponding object mask, pre-training a neural network by encoding the first training image and the corresponding first training object mask into a first training feature map, encoding the second training image and the corresponding second training object mask into a second training feature map, and fine-tuning the neural network using a video training dataset.   Zhang (US 2019/0114774) and Wang et al. (US 2019/0164290) discloses the concept of encoding an image based on a neural network and producing feature maps, however, it only uses one image to obtain the feature maps as opposed to using a first training image, a corresponding first training object mask, a second training image and a corresponding second training object mask to obtain the feature maps.  El-Khamy et al. (US 2019/0057507) discloses 
With regards to claims 2-7, they are dependent on allowed claim 1.
With regards to claims 9-14, they are dependent on allowed claim 8.
With regards to claims 16-20, they are dependent on allowed claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662